                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANK NOONAN, et al.                :             CIVIL ACTION
                                    :
     v.                             :
                                    :
KATHLEEN KANE, et al.               :             NO. 15-6082


                                MEMORANDUM

  Bartle, J.                                       November 5, 2019

          Plaintiffs Frank Noonan, Randy Feathers, Richard A.

Sheetz, Jr., E. Marc Costanzo, and Frank Fina have filed this

action under 42 U.S.C. § 1983 against Kathleen Kane, the former

Pennsylvania Attorney General, and against Michael Miletto, an

investigator in the Office of the Attorney General (“OAG”) for

violating their First Amendment rights.1     Before the court is the

motion of plaintiffs under Rule 37(a) of the Federal Rules of Civil

Procedure to compel production of attorney communications and

work-product which plaintiffs maintain that Kane put into issue by

asserting the advice of counsel as a defense.




1. Plaintiffs also brought state law claims of defamation and
false light against the Philadelphia Media Network, LLC, and
Philadelphia Media Network (Digital) LLC, which together own the
Philadelphia Daily News, and a reporter Christopher Brennan.
The parties agreed to dismiss these defendants.
                                   I

           Plaintiffs are former employees of the OAG who were

involved in the OAG’s investigation of Jerry Sandusky, a former

Penn State football coach convicted of sexually abusing numerous

boys.

           Kathleen Kane was elected Pennsylvania Attorney General

in November 2012.    According to the complaint, Kane was highly

critical of the OAG during her campaign, accusing her predecessor

of incompetence and political maneuvering in connection with the

Sandusky investigation.   Plaintiffs were the subject of much of

Kane’s criticism.

           Plaintiffs allege Kane performed an investigation into

the OAG’s handling of the Sandusky investigation after she assumed

office as Pennsylvania Attorney General in January 2013.    The

investigation turned up numerous emails which contained off-color

and, in some cases, adult materials.    These emails were received

and forwarded by OAG employees.   Plaintiffs received several of

them.   On September 23, 2014, Kane held a press conference, after

which she made many of the emails available to the media.   Kane, in

a subsequent interview broadcast by CNN on November 18, 2014,

allegedly accused plaintiffs of viewing child pornography contained

in the emails but later admitted that the emails did not contain

child pornography.



                                  -2-
          The crux of plaintiffs’ action against Kane is that she

retaliated against them for criticizing her in connection with the

Sandusky controversy.   Plaintiffs allege that the emails Kane

selected for release to the media were sent or received by

employees who had either spoken out against Kane in connection with

the Sandusky Investigation or were friends or professional

associates of the plaintiffs.

          During discovery, plaintiffs made a request for

production of “any final report and/or memorandum prepared by

Post & Schell, P.C. attorneys regarding any Right-to-Know requests

submitted to the Pennsylvania Office of Attorney General.”

Defendants responded on July 3, 2019 that no such final report or

memorandum had been located and that none was believed to exist.

Defendants also “reserve[d] the right to refuse to produce such a

memorandum as a attorney-client communication.”

          Plaintiffs also requested in an interrogatory that

defendants “identify the person or persons who made the decision as

to what names would be redacted and what names would be unredacted

and released to the media in connection with the emails displayed

to the media on or about September 25, 2014.”   Defendants responded

that, after consulting with counsel, Kane made the decision to

release the emails even though Pennsylvania’s Right-to-Know-Law did

not require their release.



                                 -3-
          On October 9, 2019, during a deposition of Kathleen

Kane, plaintiffs’ counsel asked whether she relied on the advice of

counsel to make her decision to release the emails.   Kane answered

that “[w]hen I made the decision to release the e-mails, yes, I was

relying upon advice of counsel as to what the Right-to-Know law

said that I could or couldn’t do, or that was a requirement or that

wasn’t a requirement.”

          Based on these responses, plaintiffs argue that

defendants have raised an advice-of-counsel defense and have

therefore placed into issue attorney communications and

work-product relating to the decision to release the emails.

Plaintiffs now seek this information.

                                II

          Our Court of Appeals has held that a party waives

attorney-client privilege for the purpose of discovery only where

the party asserting the privilege takes an affirmative step to

place attorney advice into issue.    Rhone-Poulenc Rorer Inc. v. Home

Indem. Co., 32 F.3d 851, 863 (3d Cir. 1994).   As explained by our

Court of Appeals:

          [A] client may waive the privilege as to
          certain communications with a lawyer by
          filing a malpractice action against the
          lawyer. . . . A defendant may also waive the
          privilege by asserting reliance on the advice
          of counsel as an affirmative defense. . . .
          [W]here a party is accused of acting
          willfully, and where that party asserts as an


                                -4-
           essential element of its defense that it
           relied upon the advice of counsel, the party
           waives the privilege regarding communications
           pertaining to that advice. . . .

           In these cases, the client has made the
           decision and taken the affirmative step in
           the litigation to place the advice of the
           attorney in issue. Courts have found that by
           placing the advice in issue, the client has
           opened to examination facts relating to that
           advice. Advice is not in issue merely
           because it is relevant, and does not
           necessarily become in issue merely because
           the attorney’s advice might affect the
           client’s state of mind in a relevant manner.
           The advice of counsel is placed in issue
           where the client asserts a claim or defense,
           and attempts to prove that claim or defense
           by disclosing or describing an attorney
           client communication.

Rhone-Poulenc Rorer Inc., 32 F.3d at 863 (emphasis added).

           Defendants have not placed the advice of counsel in

issue.   They have not pleaded advice of counsel as an affirmative

defense nor have they discussed the substance of any attorney

communication or work-product to rebut an essential element of any

of plaintiffs’ claims.   Rather, defendants simply responded to

plaintiffs’ interrogatories and Kane simply responded to questions

asked of her by plaintiffs’ counsel at her deposition that she

consulted with her counsel before she made her decision to release

the emails.   A party’s statement that counsel was consulted to make

a decision is not an “affirmative step” placing the resulting

attorney advice in issue.   See New Jersey Mfrs. Ins. Co. v. Brady,




                                 -5-
Civil Action No. 15-2236, 2017 WL 264457, at *13 (M.D. Pa. Jan. 20,

2017)(citing Rhone-Poulenc Rorer Inc., 32 F.3d at 863).   It does

not raise an affirmative defense where a defendant states she

relied on the advice of counsel when asked if she did so at her

deposition.   Id.   Otherwise, opposing counsel by artful questioning

of a witness could easily thwart her attorney-client privilege and

the work-product protection.

           Defendants represent in their response to plaintiffs’

motion to compel that they are not raising an advice-of-counsel

defense.   We agree that defendants have not done so.   Based on

defendants’ representation, they are of course estopped from doing

so hereafter.

                                  IV

           For this reason, we will deny the motion of plaintiffs

to compel discovery of attorney communications and work-product.




                                  -6-
